Title: Resolution on Franco-American Relations, [ca. 27 August] 1793
From: Madison, James
To: 


Editorial Note
In August 1793 relations dramatically deteriorated between the Washington administration and the French minister to the United States, Edmond Charles Genet. Federalists circulated a report that he had threatened to appeal to the American people against Washington’s neutrality policy. His denial of this report only made matters worse since Genet wrote directly to Washington, thereby drawing a sharp rebuke from the secretary of state. Federalists were first off the mark in organizing public meetings—a characteristic of American politics ever since the Stamp Act crisis—as vehicles for marshaling public opinion. In Virginia and many other states, these Federalist-sponsored meetings passed resolutions denouncing Genet and supporting the president’s Neutrality Proclamation. Hamilton probably urged John Marshall and excise supervisor Edward Carrington to hold such a meeting in Richmond. Under the chairmanship of Jefferson’s former law tutor, George Wythe, the 17 August meeting passed resolutions that in effect hurled a gauntlet into the heartland of republicanism (Jefferson to JM, second letter of 11 Aug., 25 Aug. 1793, and n. 1; JM to Jefferson, 27 Aug. 1793; Wythe to Jefferson and Edmund Randolph, 17 Aug. 1793, Jefferson to Wythe, 1 Sept. 1793 [DLC: Jefferson Papers]).
JM quickly took up the challenge. From 20 August to 1 September he visited at Monroe’s house near Charlottesville, where the two Republicans planned “an early & well digested effort for calling out the real sense of the people … particularly by setting on foot expressions of the public mind in important Counties, and under the auspices of respectable names.” JM was trying to educate the public and influence opinion in favor of Republican principles: “The Country is too much uninformed, and too inert to speak for itself; and the language of the towns which are generally directed by an adverse interest will insidiously inflame the evil” (JM to Jefferson, 27 Aug. and second letter of 2 Sept. 1793). He and Monroe drafted resolutions with an eye toward the same political constraints that had governed the arguments of the “Helvidius” essays. They advocated solidarity with republicanism and revolution in France, while affirming loyalty to Washington and avoiding a discussion of neutrality’s merits.
Monroe attended the district court at Staunton and carried a draft of the resolutions to Archibald Stuart. As secretary of the 3 September public meeting, Stuart presented the resolutions. John Marshall had encouraged Federalist Gabriel Jones to bring forward resolutions similar to those passed at Richmond. The Staunton meeting, however, paraphrased resolutions from the draft by JM and Monroe. The draft avoided any mention of Genet, but the Staunton meeting added a resolution that dissociated Republicans from the French minister: “We most sincerely desire that the imprudence and indiscretion of a servant of France on the one hand, or of the ill judged interference of our own citizens (not in the executive department) on the other, may not disunite two nations, who have embraced the same principles of freedom, and who we believe esteem each other most ardently” (Richmond Va. Gazette, and General Advertiser, 2 Oct. 1793; the Staunton resolutions were also published as a broadside [EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 26204]; see also JM to Stuart, 1 Sept. 1793). The reference to “the ill judged interference of our own citizens (not in the executive department)” struck at Chief Justice John Jay and Senator Rufus King, New York Federalists who had published the report of Genet’s threat to appeal to the people against the president.
JM also urged John Taylor to organize a public meeting in Caroline County. On 10 September Taylor’s cousin Edmund Pendleton presided at the meeting, which adopted resolutions that followed closely those drafted by JM and Monroe. As had happened at Staunton, the Caroline County meeting added a resolution obliquely criticizing Genet, Jay, and King: “That … all Applications of a Minister … to the people … are highly improper, & tend to create parties & dissensions amongst Us…. We therefore declare our disapprobation of certain Attempts in late News-paper publications, to make some alledged behaviour of that kind in the Minister of the French Nation, if any such really existed, the means of withdrawing our affection, either from the beloved President, or our Respectable Allies.” Pendleton then sent a copy of the resolutions to Washington, and Jefferson drafted the president’s reply to Pendleton (DLC: Washington Papers; printed in Richmond Va. Gazette, and General Advertiser, 25 Sept. 1793; see also JM to Jefferson, 27 Aug. 1793; Pendleton to Washington, 11 Sept. 1793, Mays, Papers of Edmund Pendleton, 2:613–15; Jefferson, “Heads of answer to the Caroline resolns.,” 22 Sept. 1793 [DLC: Jefferson Papers]; Washington to Pendleton, public letter of 23 Sept. 1793, Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Manuscript Sources, 1745–1799 (39 vols.;
        Washington, 1931–44)., 33:91–92; Taylor to JM, 25 Sept. 1793).
When the district court met at Charlottesville on 15 September, the opposition of John Nicholas, Jr. (Federalist clerk of Albemarle County), was sufficient to thwart the disorganized Republicans. At the next meeting of the county court, however, Albemarle citizens approved resolutions that generally paraphrased those drafted by JM and Monroe (Monroe to JM, 25 Sept. 1793, and n. 5; Nicholas Lewis to Washington, 24 Oct. 1793 [DLC: Washington Papers]).
Elsewhere in Virginia, the resolutions drafted by JM and Monroe met with less success. After the district court at Fredericksburg adjourned, Republicans convened a 7 October meeting of citizens from the several counties in the judicial district. With James Mercer in the chair, the meeting deliberated resolutions similar to those drafted by JM and Monroe. Unexpectedly, Federalists invaded the meeting, referred the resolutions to a committee charged with expressing the sense of the meeting, and obtained a postponement until the following day. When the meeting reconvened, Federalist excise inspector Edward Stevens maneuvered the proceedings into a bland session where the committee, fearful that any resolutions might be “overexpressive of their own sentiments,” merely urged citizens to hold other meetings in their own counties and act independently. According to Monroe’s account of the incident, the Republicans “awed the sects, tories, & their assistants into silence” so the meeting could pass no resolutions. Thus the Fredericksburg Republicans were stalemated but obtained a victory of sorts when their resolutions were printed in a Richmond newspaper (Va. Herald, and Fredericksburg Advertiser, 3 Oct. 1793; Richmond Va. Gazette, and General Advertiser, 16 and 23 Oct. 1793; Monroe to Jefferson, 14 Oct. 1793, Hamilton, Writings of Monroe, 1:278–79).
Stevens convened a meeting at Culpeper Court House on 21 October. Despite Federalist influence, the meeting endorsed the French alliance. While JM was satisfied with the Culpeper resolutions, he considered those approved by another Federalist-sponsored meeting in Fauquier County “to be a servile eccho of those in Richmond.” Thus, as a vehicle for mobilizing public opinion, the model resolutions that he and Monroe drafted were a qualified success. Their approval in Caroline County, Staunton, and Charlottesville and their mixed reception elsewhere reflected the strengths and weaknesses of the fledgling Republican political organization in Virginia (Va. Herald, and Fredericksburg Advertiser, 3 Oct. and 14 Nov. 1793; Stevens to Washington, 25 Oct. 1793 [DLC: Washington Papers]; JM to Monroe, 29 Oct. 1793; see also Harry Ammon, “The Genet Mission and the Development of American Political Parties,” Journal of American History, 52 [1965–66]: 730–37).
 
[ca. 27 August 1793]
It being considd. that ’tis at all times the right & at certain periods the duty of the people to declare their principles & opinions on subjts. wch. concern the Natl. interst.; that at prest. conjuncture this duty is rendered the more indispensable by the prevailing practice of decly. resolns. in places where the inhabts can more easily assemble & consult than in the Country at large, and where interests views & politl. opinions different from those of the great body of the people, may happen to predominate, whence there may be danger of unfair & delusive inferences concerng. the true & generl sense of the people; It being also considd. that under the disadvantage a great proportion of the people labr. in their distant & dispersed situation from the want of timely & correct knowledge of particular incidents & the condt. of particular persons connected with public transactions, it is most prudent & safe, to wait with a decent reserve for full & satisfactory information in relation thereto, & in public declarations to abide by those great principles, just sentiments & estabd. Truths wch. can be little affected by personal or transitory occurrenc[e]s.
Therefore as the sense of the prest. Meeting
Resd. That the Constin. of the U. S. ought to be firmly & vigilantly supported agst. all direct or indirect attempts that may be made to subvert or violate the same.
That as it is the interest of U. S. to cultivate the preservation of peace by all just & honble. means, the Ex. Authy. ought to be supported in the exercise of its constil. powers & functions for enforcing the laws existg. for the purpose.
That the eminent virtues & services of our illustrious fellow Citizen G. W. P. of U. S. entitle him to the highest respect & lastg. gratitude of his Country, whose peace liby. & safety must ever remind it of his distingd. agency in promoting the same.
That the eminent & generous aids rendd. to the U S. in their arduous struggle for liberty, by the Fr. Nation, ought ever to be remd. & ackd. with gratitud⟨e⟩ & that the spectacle exhd. by the severe & glorious Contest in which it is now engaged for its own liberty, ought & must be peculiarly interesting to the wishes, the friendship & the sympathy of the people of America.
That all attempts which may be made in whatever form or disguise to alienate the good will of the people of Amera. from the cause of liberty & Repubn. Govt. in F. have a tendency to weaken their affection to the free principles of their own Govts. and manifest designs wch. ought to be narrowly watched & seasonably counteracted.
That such attempts to disunite nations mutually attachd. to the cause of liberty, & viewd. with unfriendly eyes by all who hate it, ought more particularly to be reprobated at the present crisis, when such vast efforts are making by a combination of Princes & nobles to crush an example that may open the eyes of all mankind to their natl. & pol: rights.
That a dissolution of the honble. & beneficial connection between the U. S. & F wd. obviously tend to forward a plan of connecting them with G. B. as one great leadg step towds. assimilating our Govt. to the form & spirit of the British Monarchy; and that this apprehension is greatly strenghd. by the active zeal displayed by persons disaffected to the Amn. Revn. & by others of known Monarchl. princ[i]ples, in propagating prejudices agst. the French Nation & Revolution.
